Citation Nr: 1642190	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-05 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent since August 10, 2010, for right patella chondromalacia and status post arthrotomy and meniscectomy with osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent since August 10, 2010, for left patella chondromalacia and status post arthrotomy and meniscectomy with osteoarthritis and tendinosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from June 1970 to June 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the St. Petersburg, Florida, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In his January 2013 VA Form 9 the Veteran requested a central office hearing before a Veterans Law Judge. In an April 2013 statement in lieu of a VA Form 646, the Veteran's representative wrote that the Veteran wanted a travel Board hearing. The requested Board hearing has not been scheduled.

The case is REMANDED for the following action:

1.  Contact the Veteran to clarify whether he would like a central office or travel Board hearing.

2.  Schedule the Veteran for the requested hearing before a Veterans Law Judge. Appropriate action should be taken to inform the Veteran of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




